PCIJ_A_18_SinoBelgianTreaty_BEL_CHN_1929-05-25_ORD_01_DI_00_FR.txt. ORDONNANCE
RENDUE A LA DATE DU 25 MAI 1929.

1979 SEIZIEME SESSION (EXTRAORDINAIRE)

Le 25 mai.
Dossier E. c. IX.
Présents : ‘

MM. ANZILOTTI, Président,
Huser, Vice-Président,
LODER, \
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Juges,
ODA,
PEssôa,
HUGHES,
BEICHMANN,

NEGULESCO | Juges suppléants.

AFFAIRE RELATIVE A LA DENONCIATION DU TRAITE
SINO-BELGE DU 2 NOVEMBRE 1865

La Cour,

composée ainsi qu’il est dit ci-dessus,
aprés délibéré en Chambre du Conseil,
rend l’Ordonnance suivante :

La Cour permanente de Justice internationale,

Vu l’article 48 du Statut de la Cour;

Vu l'article 61 du Règlement de la Cour;

Vu l’article 28 du Règlement de la Cour;

Vu la Requête introductive d'instance datée du 25 novembre
1926, déposée au Greffe de la Cour le 26 novembre 1926
au nom du Gouvernement belge et saisissant la Cour d’une
affaire relative à la dénonciation par le Gouvernement chinois
6 CHINE — BELGIQUE. —- ORDONNANCE DU 25 MAI 1929

du Traité conclu le 2 novembre 1865 entre la Belgique et la
Chine ;

Vu les Ordonnances rendues par le Président de la Cour en
ladite affaire le 8 janvier et le 15 février 1927;

Vu les Ordonnances rendues par la Cour le 18 juin 1927, le
21 février et le 13 août 1928;

Attendu que, par une décision datée du 14 décembre 1926,
le Président de la Cour a, en vertu des pouvoirs que lui
confère l’article 33 du Règlement de la Cour, fixé au mercredi
5 janvier 1927 l'expiration du délai pour la présentation de
son Mémoire, par la Partie demanderesse; que ce Mémoire
fut effectivement déposé dans le délai ainsi fixé;

Attendu que la Cour, par son Ordonnance datée du 13 août
1928, a décidé, après plusieurs prorogations, de fixer en dernier
lieu comme suit les délais ultérieurs de la procédure écrite en
Vaffaire entre la Belgique et la Chine, relative à l’abrogation,
par la Chine, du Traité sino-belge du 2 novembre 1865, savoir:

pour le Contre-Mémoire, par la Partie défenderesse,
le vendredi 15 février 1929;
pour la Réplique, par la Partie demanderesse,
| le lundi ret avril 1929;
pour la Duplique, par la Partie défenderesse,
le mercredi 15 mai 1929;

Attendu que, par une lettre datée du 13 février 1929,
enregistrée au Greffe de la Cour le 14 février, l’agent du
Gouvernement belge près la Cour en l'affaire a prié le Greffier
de porter à la connaissance de la Cour que le litige qui divi-
sait la Belgique et la Chine se trouvait virtuellement aplani
par la conclusion d’un traité préliminaire signé à Nanking
le 22 novembre 1928, traité dont la ratification était pro-
chaine, et qu’en conséquence, le Gouvernement de Sa Majesté
le roi des Belges se désistait de son action introduite par la
Requête du 25 novembre 1926, et demandait que ladite action

fût rayée du rôle de la Cour;

Attendu qu'aux termes d’une nouvelle lettre, datée du
4 mars 1929, l’agent du Gouvernement belge a fait savoir au
7 CHINE — BELGIQUE. — ORDONNANCE DU 25 MAI 1929

Greffier de la Cour que le traité préliminaire précité du
22 novembre 1928 venait alors d’être ratifié;

Attendu que le Président de la Cour — celle-ci ne siégeant
pas au moment dont il s’agit — a été saisi de la demande
présentée le 13 février 1929 par le Gouvernement belge ;
qu’il a décidé de laisser à la Cour elle-même le soin de prendre
acte, lors de la présente session, du fait que la Belgique
renonce a poursuivre la procédure instituée par elle contre
la Chine; que cette décision a été portée à la connaissance
du Gouvernement belge par une lettre adressée le 26 février
1929 à son agent près la Cour par le Greffier ;

Attendu que la lettre de Vagent du Gouvernement belge
au Greffier en date du 13 février 1929 et la lettre du Greffier
à l'agent du Gouvernement belge en date du 26 février 1929
ont été dûment communiquées au Gouvernement chinois
par l'entremise de la légation de Chine à La Haye, laquelle
s’est bornée à en accuser réception ;

Considérant que le Gouvernement chinois, Partie défenderesse
devant la Cour en l'affaire dont il s’agit, n’a jamais fait acte
de procédure devant la Cour en ladite affaire ;

Considérant que, dès lors, rien ne s'oppose au désistement
unilatéral du Gouvernement belge, Partie demanderesse en
l'affaire ;

Considérant que, dans ces conditions, il y a lieu de donner
suite à la demande de ce Gouvernement tendant à obtenir
la radiation de l'affaire du rôle de la Cour;

La Cour,

Prend acte du fait que le Gouvernement de Sa Majesté
le roi des Belges renonce à poursuivre la procédure instituée
par lui contre le Gouvernement de la République chinoise
au moyen de la Requête introductive d'instance datée du
25 novembre 1926;

Constate que la procédure ouverte au sujet de ladite affaire
a ainsi pris fin;

Charge le Greffier de faire effectuer . la radiation de ladite

affaire du-réle de la Cour:
8 CHINE — BELGIQUE. — ORDONNANCE DU 25 MAI 1029

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt-cinq mai mil
neuf cent vingt-neuf, en quatre exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement de Chine, au Gouver-
nement de Belgique et au Secrétaire général de la Société des
Nations.

Le Président de la Cour :
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:
. (Signé) A. HAMMARSKJOLD.
